IN THE SUPREME COURT OF PENNSYLVANIA
                                MIDDLE DISTRICT


 BETTY L. SHIFLETT AND CURTIS                  : No. 89 MAL 2018
 SHIFLETT, HUSBAND AND WIFE,                   :
                                               :
                      Petitioners              : Petition for Allowance of Appeal from
                                               : the Order of the Superior Court
                                               :
               v.                              :
                                               :
                                               :
 LEHIGH VALLEY HEALTH NETWORK,                 :
 INC.; AND LEHIGH VALLEY HOSPITAL,             :
                                               :
                      Respondents              :


                                         ORDER



PER CURIAM

       AND NOW, this 15th day of August, 2018, the Petition for Allowance of Appeal is

GRANTED, LIMITED TO the issue set forth below.              Allocatur is DENIED as to all

remaining issues. The issue, as stated by Petitioner, is:


                     Did the Superior Court panel overlook or
                     misapprehend this Court’s precedent that if a party
                     does not request a special interrogatory on the verdict
                     sheet allocating damages between causes, it has
                     waived any objection to a general damage verdict?